                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


EVERETT CALVERT,                             )       CASE NO. 5:19CV326
                                             )
                       Plaintiff,            )
                                             )
               v.                            )       MAGISTRATE JUDGE
                                             )       KATHLEEN B. BURKE
B. BRAUN MEDICAL INC., et al.,               )
                                             )
                       Defendants.           )       MEMORANDUM OPINION & ORDER



       On January 14, 2020, the Court granted Defendants’ unopposed motion to file a motion

for summary judgment early and to stay Defendants’ expert report dates until further notice.

Docs. 50, 51. The basis for Defendants’ request was as follows:

       Plaintiff Everett Calvert cannot sustain his burden of proof in this product liability
       medical device case without qualified expert witness testimony. Plaintiff has not
       disclosed any experts or provided any expert reports, and the deadline to do so has
       passed. In the interim, counsel have communicated with each other and Plaintiff’s
       counsel has indicated that Plaintiff is aware of the passage of his deadline to disclose
       expert witnesses and is not applying for leave to do so in the future.

Doc. 50, p. 2. In granting Defendants’ request, the Court ordered Defendants to file their

summary judgment motion on or by January 31, 2020, and Plaintiffs to file any responsive brief

thirty days later. Doc. 51.

       On January 31, 2020, Defendants filed their motion for summary judgment. Doc. 52.

Plaintiff did not file a responsive brief and the time to do so has passed. Accordingly, the Court

finds Defendants’ motion for summary judgment well-taken, unopposed, and hereby GRANTS




                                                 1
Defendants’ motion (Doc. 52) and enters judgment in favor of Defendants.

       IT IS SO ORDERED.



 Dated: March 6, 2020
                                             /s/ Kathleen B. Burke
                                             Kathleen B. Burke
                                             United States Magistrate Judge




                                              2
